                                                                               FILED
                                                                                  4:06 pm Jan 31 2020
                         IN THE UNITED STATES DISTRICT COURT                   Clerk U.S. District Court
                          FOR THE NORTHERN DISTRICT OF OHIO                    Northern District of Ohio
                                   EASTERN DIVISION                                   Cleveland

 IN THE MATTER OF A COMPLAINT                       )   CASE NO:      0-
 AND AN ARREST WARRANT FOR                          )
 ALLEN MARTIN KENNA                                 )   MAGISTRATE JUDGE
                                                    )   DAVID A. RIUZ
                                                    )
                                                    )   MOTION TO BE FILED UNDER SEAL
                                                    )

       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Duncan T. Brown, Assistant United States Attorney, and

respectfully move this Court for an order sealing the case and all accompanying documents

including, but not limited to: the complaint, affidavit and any attachments sworn by Special

Agent Tyler J. Rempel of the Federal Bureau of Investigation in support of the arrest warrant

issued in the instant case for the following reasons.

       1.      The government has been engaged in an ongoing investigation being conducted

by the Federal Grand Jury for the Northern District of Ohio focused upon potential violations of

Title 18, United States Code, Sections 844(i), Attempted Use of an Explosive Device, and

875(c), Interstate Communication of Threats, which investigation would be compromised by the

revelation of the extensive contents of the affidavit herein submitted.

       2.      In addition, the contents of the Complaint and Affidavit are so particular that their

disclosure to the subject of the arrest warrant would identify the underlying sources of

information given to the affiant.

       3.      The United States further avers that sealing of the complaint, arrest warrant,

affidavit, and any attachments is needed to protect not only the identity of witnesses who have
heretofore cooperated with the United States in its investigation but also to prevent the

destruction of evidence by the subjects of the investigation and to protect disclosure of

information which may otherwise keep potential witnesses from coming forward to cooperate.

       The courts have inherent power, as an incident of their constitutional function, to control

papers filed with the courts within certain constitutional and other limitations. United States v.

Agosto, 600 F.2d 1256, 1257-58 (9th Cir. 1979) (rejecting and reversing district court's holding

that district courts lack authority to seal affidavit and remanding issue to district court for factual

consideration); see also Shea v. Gabriel, 520 F.2d 879, 882 (1st Cir. 1975) (dismissing appeal

concerning search warrant where district court carefully balanced government's interest in

secrecy to protect its on-going investigation against temporary loss to property-owner).

                                                          Respectfully submitted,

                                                          JUSTIN E. HERDMAN
                                                          United States Attorney



                                                 By:
                                                          Duncan T. Brown (NY: 3982931)
                                                          Assistant United States Attorney
                                                          United States Court House
                                                          801 West Superior Avenue, Suite 400
                                                          Cleveland, OH 44113
                                                          (216) 622-3933
                                                          (216) 522-7499 (facsimile)
                                                          Duncan.Brown@usdoj.gov

Executed on this 31st day of January 2020.




                                                   2
